Citation Nr: 1243749	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disorder. 

2.  Entitlement to an evaluation in excess of 20 percent for a left knee disorder.

3.  Entitlement to a separate rating for instability of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982. She also had unverified periods of service with the Army National Guard. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2010 and was remanded for additional development.  The RO has complied with the remand directives.  

During the pendency of the appeal, a December 2011 supplemental statement of the case granted the Veteran a rating of 20 percent for her left knee disorder, effective September 13, 2005.  Inasmuch as a rating higher than 20 percent for a left knee disorder is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Although the increased rating to 20 percent was granted by way of a supplemental statement of the case, rather than a rating decision, the increase has been effectuated and the Veteran was properly notified of the grant in a December 13, 2011 letter.

A December 2011 rating decision also granted the Veteran service connection for a right knee disorder; therefore, that issue is no longer on appeal before the Board.  
 

FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a back disorder was denied by an unappealed rating decision in June 2003.  

2.  The evidence received since the June 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim for a back disorder and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's range of motion of the left knee is, at worst, from 0 to 82 degrees.  

4.  The Veteran does not have impairment of the tibia and fibula with marked knee or ankle disability.

5.  The Veteran has mild instability of the left knee.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the final June 2003 determination denying the Veteran's claim of entitlement to service connection for a back disorder is not new and material, and the Veteran's petition to reopen her claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2012).

3. The criteria for a rating higher than 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256, 5258-5262 (2012).

4.  The criteria for a separate 10 percent rating for instability of the left knee are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 
 
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006, August 2008, and July 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records, VA outpatient treatment records, and private medical records.  

Additionally, the Veteran was afforded VA examinations in October 2006 and August 2010.  Neither the Veteran nor her  representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

A June 2003 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder.  The RO sent notice of the decision to the Veteran at her last address of record.  The Veteran did not appeal that decision.  Therefore, the June 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the June 2003 rating decision consisted of VA treatment records, an April 2003 VA examination report, and evidence of complaints of back pain in 1997 after a fall at work.  The RO denied the Veteran's claim on the basis that there was no objective evidence that she had a back disorder that was secondary to her service-connected left knee disorder. 

The evidence submitted in support of reopening the claim includes more recent treatment records and the Veteran's arguments.  

None of the newly submitted evidence shows that the Veteran has a back disorder.  The treatment records contain neither a diagnosis of a current back disorder, treatment for a back disorder, nor objective medical evidence linking her complaints of back pain to her service-connected knee disorder.  

The Veteran stated that the record contains new evidence of an increase in severity of her service-connected left knee disorder.  She contends that this evidence is material as it requires reconsideration of the relationship of her back to the knee "based upon a progression in the nature of the relationship and disability."  Specifically, she argues that "biomechanically, the knee is the proximal joint to the hip in the kinetic chain and both can have a biomechanical relationship." She further argues that the issue of secondary service connection is not restricted to the new and material threshold.

The Board notes that new evidence as to her bilateral knee disorders has been submitted and the Board presumes the credibility of this evidence, as shown by the consideration of this evidence in relation to the Veteran's claim for an increased rating.  However, this evidence is not material to the Veteran's claim.  Her claim was denied in June 2003 because the Veteran failed to provide evidence of an etiological relationship between her back disorder and her period of service or her service-connected left knee disorder.  

The prior evidence included 1997 records that the Veteran complained of pain in her back after a fall at work.  More recent treatment records show the Veteran denied back pain.  See VA treatment record, dated April 14, 2009.  To date, the Veteran has not submitted evidence of a currently diagnosed back disorder, nor is there evidence that such a disorder is due to service or her service-connected left knee disorder.  Evidence of an increase in severity of a knee disorder without a showing of relevance to her back disorder does not raise a reasonable possibility of substantiating the Veteran's claim.  

As no new evidence has been submitted that raises a reasonable possibility of substantiating the Veteran's claim, the Veteran's petition to reopen her claim of service connection for a back disorder is denied.  

Increased Rating Claim

The Veteran contends that her left knee disorder is more severe than the currently assigned 20 percent disability rating reflects.  After a careful review of the evidence and with due application of the Schedule, the Board finds that the Veteran's symptoms do not approximate the criteria for a higher rating due to impairment of the tibia and fibula, arthritis, or limitation of motion.  Therefore, the Veteran's claim for a higher rating is denied. 

However, the Board finds that the Veteran had mild instability of the left knee.  Therefore, a separate rating of 10 percent based on instability is granted.  

Applicable law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2012).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Diagnostic Code 5010 instructs evaluators to rate symptoms under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). This rating cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  

Diagnostic Code 5256 provides ratings ranging from 30 percent to 60 percent for favorable or unfavorable ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th ed., 1012, 1504.

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2012) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 20 percent is assigned for moderate knee or ankle disability; a 30 percent rating is assigned for malunion with marked knee or ankle disability; and a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).

The rating criteria do not define "moderate" or "marked." Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   

Factual background

The Veteran filed a claim for an increased rating for her left knee disorder in September 2005.

A November 2005 treatment record showed the Veteran complained of knee pain while jogging.  Upon examination, she had full range of motion in her knees with no pain.  X-rays show degenerative changes. No orthopedic treatment was indicated.  

A VA examination was conducted in October 2006.  The Veteran reported swelling, heat, pain, and stiffness of the left knee.  She stated that she uses an elastic support on her left knee and carries a cane in her right hand.  The Veteran denied flare-ups, but stated that she experiences an increase in pain upon repetitive motion, such as walking or climbing stairs.  

A physical examination showed the left knee was warm to the touch. There was no deformity.  Extension was to 0 degrees and flexion was to 82 degrees.  Her knee was positive for fine crepitation with a painful McMurray sign.  Her collateral ligaments were stable, so as not to suggest instability.  The examiner diagnosed degenerative arthritis, torn medical meniscus, and chondromalacia.

In January 2007, the Veteran was seen for complaints of knee pain.  A June 2007 record showed the Veteran had one episode of buckling, but denied any locking of the knees.  An examination showed diffuse tenderness and significant patellar compression tenderness.  In August 2007, treatment records show the Veteran lacked "full degrees full extension."  She had flexion to 130 degrees with no laxity.  

A September 2008 record showed a slight progression of degenerative joint disease upon x-ray.  A July 2010 emergency room record showed new pain in the lateral part of her knee. The examination showed no evidence of swelling or effusion, but pain was noted to be lateral to the left patella.  

The Veteran underwent a VA examination in August 2010.  She complained of lateral aches in her left knee on a daily basis for many years.  She uses a brace for support.  She stated that her knee occasionally gives way and swells, but there is no locking.  

A physical examination showed no grossly apparent deformity.  Range of motion was 0 to 120 degrees of flexion, at which she feels pain.  There was medial and lateral joint line tenderness, with no effusion.  The joint was stable to varus and valgus stress and anterior drawer testing. McMurray's testing induced mildly increased discomfort.  There was crepitus with range of motion.  An x-ray showed mild degenerative changes.  

Analysis

In the December 2011 supplemental statement of the case, the RO assigned the Veteran a 20 percent rating for moderate impairment of the tibia and fibula, pursuant to Diagnostic Code 5010-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. The 20 percent rating was assigned based on the RO's findings of pain, fatigue, weakness, swelling requiring the use of a cane and brace, and functional loss.  

To warrant a higher rating of 30 percent, the evidence would need to show impairment with marked knee or ankle disability, favorable ankylosis, flexion limited to 15 degrees, or extension limited to 20 degrees.  
The Board notes that the RO utilized Diagnostic Code 5262 to evaluate the Veteran's right knee disability; however, there is no evidence of any nonunion or malunion of the tibia and fibula to warrant consideration under this diagnostic code. In any event, the Veteran stated that while walking is limited, she drives a car and has no problems performing activities of daily living.  X-rays also showed only mild degenerative changes with mild medial joint space narrowing. Furthermore, as discussed below, the Veteran does not have significant limitation of motion.  Therefore, the evidence does not show marked knee disability for entitlement to a 30 percent rating under Diagnostic Code 5262.  

Regarding limitation of motion, the Veteran's maximum limitation of motion of the left knee was from 0 to 82 degrees in October 2006.  In the August 2010, the Veteran's range of motion was from 0 to 120 degrees.  There is no evidence of ankylosis. Consequently, higher ratings are not warranted under Diagnostic Codes 5256, 5260, or 5261 for limitation of motion. 

The Board has also considered Diagnostic Code 5258.  At the August 2010 VA examination, the examiner found minimal crepitus with no deformity or effusion in the left knee.  There were also no periods of "locking" noted.  Therefore, an evaluation is not warranted for the left knee disability under Diagnostic Code 5258.

The objective medical evidence at the August 2010 VA examination showed mild instability of the left knee.    In June 2007, the Veteran reported a single instance of buckling, and in August 2010, the Veteran reported one episode of giving way in the prior six months.  At no point does the Veteran contend, nor do the medical records show, that the Veteran has moderate instability.Therefore, a separate rating of 10 percent is warranted pursuant to Diagnostic Code 5257 for instability.  However, as moderate instability has not been shown, the Veteran is not entitled to a higher 20 percent rating under this Diagnostic Code. 

The Board has also considered the Veteran's lay statements regarding the severity of her disability. The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating for her knee disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to her symptoms and the Board finds her statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of her disability.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  As described above, the Veteran's symptomatology does not approximate the criteria for a higher rating.  She has range of motion of at least 0 to 82 degrees, with no ankylosis or dislocated cartilage.  Her instability is moderate at worst.  Although the Veteran has complained of pain and limited function, the objective medical evidence does not support her claim.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for her disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.
 

ORDER

New and material evidence has not been submitted sufficient to reopen a claim of service connection for a back disorder, therefore, the Veteran's petition to reopen is denied.

Entitlement to a rating in excess of 20 percent for a left knee disorder is denied.  

Entitlement to a separate 10 percent rating for instability of the left knee is granted.  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


